Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (2017/0237986) in view of  Cheung et al (2012/0066722).
Consider claim 1, 11 and 19, Choi et al teach a distributed communication controller, method and communication system, comprising: a communications interface; a processor coupled to the communications interface; and a memory coupled to and readable by the processor and storing therein instructions that, when executed by the processor (par. 0111; 0113), cause the processor to: receive, via the communications interface, an incoming call for a user comprising audio content and video content; send, via the communications interface, a call notification message to a wearable device that is associated with the user and is in physical proximity to the distributed communication controller; receive, via the communications interface, a call acceptance input from the wearable device; send, via the communications interface in response to receiving the call acceptance input, the audio content of the incoming call over a first communications connection established between the distributed communication controller and the wearable device (par. 0053; 0158; i.e., a typical call request and acceptance between electronic devices).
Choi et al does not explicitly determine whether the wearable device is capable of receiving the video content of the incoming call; select, when the wearable device is determined to be incapable of receiving the video content, an alternative device in proximity to the user that is capable of receiving the video content; and send, via the communications interface, the video content to the alternative device selected over a second communications connection while the audio content is being sent to the wearable device over the first communications connection. In the same field of endeavor, Cheung et al teach a system and method for sharing video between devices (abstract). Upon determine device capabilities, the user preferences and settings or whether the receiving device does not have a sufficient display (i.e., incapable), the video content is sent to the detected proximity external device of the user (par. 0030; 0037-0038; 0040). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Cheung et al into view of Choi et al and the result would have been predictable and resulted in enabling the video call to transmit to a capable device based on the user preferences or capability of the user receiving device in order to enhanced user experiences during the video communications. 
Consider claims 2 and 12, Cheung et al teach wherein prior to selecting the alternative device, the instructions, when executed by the processor, further cause the processor to: receive, via the communications interface, a wireless message from devices in physical proximity to the distributed communication controller; determine, based on information in the wireless message received, a subset of the devices that are capable of receiving the video content; and identify the alternative device from the subset of the devices (par. 0030; 0037-0038; detect proximity devices and determine devices capabilities).
Consider claims 8 and 18, Choi et al teach wherein the call notification message comprises an auditory signal caused to play through a speaker of the wearable device, and wherein the call acceptance input received from the wearable device corresponds to at least one of a push button signal and a spoken output recorded by a microphone of the wearable device (par. 0085; 0088; 0132; 0158; 0328).
Consider claim 9, Choi et al teach wherein the incoming call is initiated by a communication device contacting a communications server, and wherein the incoming call is received at the distributed communication controller from a signal sent by the communications server (Fig. 7; par. 0179).
Allowable Subject Matter
Claims 3-7, 10, 13-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
June 4, 2022